Response to Arguments
Applicant’s arguments filed June 15, 2022, with respect to the rejection of claim 26 under 35 U.S.C. § 112(b) (Remarks 11) has been fully considered and is persuasive. The rejection of claim 26 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant's remaining arguments filed June 15, 2022 have been fully considered but they are not persuasive.

Regarding the claim interpretation, Applicant appears to submit arguments substantially similar to those presented in the Remarks dated March 29, 2022 at page 10. These arguments are unpersuasive for the reasons presented in the Final Rejection dated April 15, 2022 at page 24.

Regarding the rejection of claims 20 and 29 under 35 U.S.C. § 112(b), Applicant argues “[i]t is clear from the language of the Specification, that in this determination the Hebrew text is ignored.” (Remarks 11, emphasis added). Applicant continues that because the Hebrew text is ignored, “if in the non-Hebrew text no left to right script is found in the document the process makes the determination on the layout.” (Remarks 11). As a result, Applicant concludes that these claims are definite. The examiner disagrees.

Applicant’s argument regarding the claim language relies on the language of the specification and not the claims. However, it is well settled that particular embodiments appearing in the written description must not be read into the claim if the claim language is broader than the embodiment. See Superguide Corp. v. DirecTV Enter., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). This is true even in cases where the specification describes only a single embodiment. Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). Moreover, it is also widely understood that the “name of the game is the claim” and unclaimed features cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998).
Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claim 21 under 35 U.S.C. § 103, Applicant first argues that Lanin fails to disclose “determine that the electronic document contains meaningful Hebrew words in the Hebrew text.” (Remarks 12). Applicant continues that “Lanin requires one of two things  … the document itself identifies something as a meaningful unit or the directional properties provide this” and “[n]either of these two approaches determine if there are any  meaningful Hebrew words.” (Remarks 12). Applicant further states that “Lanin requires the document to be pre-annotates” but these annotations “do not identify the area as being a meaningful Hebrew word.” (Remarks 12). The examiner disagrees.

Lanin discloses a system for analyzing text documents, including those in Hebrew. (Lanin ¶¶ 2-3). Further, Lanin discloses that the system takes these text documents and “divide[s] text content of a document into meaningful text parts.” (Lanin ¶ 24, emphasis added). Moreover, Lanin discloses that these text parts may be words. (Lanin ¶ 5). Thus, Lanin discloses diving Hebrew text content into meaningful words. 
Finally, it would be impossible to divide the text content into meaningful text parts without first “determining” that those meaningful text parts are, in fact, meaningful text parts. 
Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 21-27 under 35 U.S.C. § 103, Applicant next appears to submit arguments substantially similar to those presented in the Remarks dated March 29, 2022 at pages 11-13. These arguments are unpersuasive for the reasons presented in the Final Rejection dated April 15, 2022 at pages 25-26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176